DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-13 are pending in the instant application. No claims have been added. Claims 2 and 4 have been cancelled.  Claims 1, 3, 5-7, 9, and 10 have been amended.  The rejection of the pending claims is hereby made final.

Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive.  The examiner submits that for subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible and explains why they do not amount to significantly more than the exception.  This rationale may rely, where appropriate, on the knowledge generally available in the art, on the case law precedent, on applicant's own disclosure, or on evidence.  The courts consider the determination of whether a claim is eligible to be a question of law.  Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.  For example, Alice Corp, Myriad, Mayo, Bilski, Diehr, Flook, and Benson relied solely on comparisons to concepts found to be exceptions in past decisions when identifying judicial exceptions.  Similarly, the Interim Eligibility Guidance follows the analysis used by the Supreme Court and the Federal Circuit by comparing claimed concepts to prior court decisions to identify a law of nature, phenomenon, or an abstract idea for step 2A.  For step 2B, examiners must rely on what the courts have recognized, or those in the art would recognize, as elements that are well understood, routine, and conventional.  
The examiner submits that consistent with the statute and legislative history of the AIA , the examiner interprets the pending claims using the broadest reasonable interpretation in light of Applicant's specification. See Office Patent Trial Practice Guide, 77 Fed.Reg. 48,756, 48,766 (Aug. 14, 2012); 37 C.F.R. § 42.300(b); In re Cuozzo Speed Techs., LLC, No. 2014-1301, 2015 WL 448667, at *5–8 (Fed. Cir.Feb. 4, 2015). There is a “‘heavy presumption’ that a claim term carries its ordinary and customary meaning.” CCS Fitness, Inc. v. Brunswick Corp.,288 F.3d 1359, 1366 (Fed. Cir. 2002).  The examiner has determined that the analysis of the pending claims did not require an express interpretation of any term.  The pending claims are found to be directed to methods and systems for recommendation of modular storage, further comprising determining product dimension characteristics and product utilization information and determining a modular storage unit structure capable of fulfilling the criteria associated with said data (see at least claim 1 of the pending application). In Mayo, the Supreme Court set out a two-step “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355. First, courts must determine if the claims at issue are directed to a patent-ineligible concept. See id.  If not, the inquiry ends, as the claims are patent-eligible. But if so, the next step is to look for an “‘inventive concept’—i.e., an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Id.  After carefully applying the two step framework, the examiner submits that the pending claims are directed to an abstract idea that falls under the category of certain methods of organizing human activity.  The claim limitations, analyzed individually and as a whole, recite nothing more than the collection of information to generate a recommendation for modular storage based on storage requirements input by the user.  The series of steps covered by the pending claims could all be performed by a human without a computer (see at least Cybersource).  Because the claims are directed to an abstract idea, the claims must include an “inventive concept” in order to be patent-eligible.  No such inventive concept is present in the pending claims.    The generic computer components, as implied in the pending claims as currently recited, do not satisfy the inventive concept requirement (see at least Intellectual Ventures I LLC v. Capital One Bank (USA), BuySAFE, and Accenture Global Servs. GmbH v. Guidewire Software, Inc.).   Nothing as recited in the pending claims “purport[s] to improve the functioning of the computer itself" or "effect an improvement in any other technology or technical field." Alice 134 S. Ct. at 2359.  Nor do the claims solve a problem unique to the internet (see DDR Holdings).  Because the claims are directed to an abstract idea and nothing in the claims adds an inventive concept, the claims are not patent eligible under 101.  
For at least the reasoning provided above, the examiner submits that the pending claims fail to recite any language that constitutes significantly more than a judicial exception, and therefore the rejection of the pending claims under 35 USC 101 as being  patent ineligible subject matter is hereby maintained and made final.

102
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6 and 9-13 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 and 9-13 are directed to the abstract idea of determining optimal storage configuration. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume that the techniques claimed are ‘[g]oundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.”  SAP Inc. v. InvestPic, LLC, Appeal No. 2017-2081 (Fed. Cir. 2018) citing Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 *2013). 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
1. A method of producing a supply cabinet system configured to dispense a plurality of items, the method comprising: obtaining product dimension characteristics of the plurality of items wherein the product dimension characteristics include physical dimensions for a plurality of item types included within the plurality of items; for each item type of the plurality of item types: determining a number of units of the item type capable of being contained within each of a plurality of dimensional variations of each of a plurality of storage module types; selecting one of a plurality of storage module configurations to contain a target number of the items of the item type wherein the selected storage module configuration corresponds to one of the plurality of dimensional variations of one of the plurality of storage module types; determining a rack arrangement to hold the selected storage module configurations for the plurality of item types, the rack arrangement and the selected storage module configurations forming at least a part of a supply cabinet configuration; and assembling, in accordance with the supply cabinet configuration, the supply cabinet system using a set of storage modules corresponding to the selected storage module configurations and a set of rack members corresponding to the rack arrangement.

9. A method of facilitating production of a supply cabinet system configured to dispense a plurality of items, the method comprising: obtaining product dimension characteristics of the plurality of items wherein the product dimension characteristics include physical dimensions for a plurality of item types included within the plurality of items; for each item type of the plurality of item types: determining a number of units of the item type capable of being contained within each of a plurality of dimensional variations of each of a plurality of storage module types; selecting one of a plurality of storage module configurations to contain a target number of the items of the item type wherein the selected storage module configuration corresponds to one of the plurality of dimensional variations of one of the plurality of storage module types; determining a rack arrangement to hold the selected storage module configurations for the plurality of item types, the rack arrangement and the selected storage module configurations forming at least a part of a supply cabinet configuration; wherein the supply cabinet configuration is usable to assemble the supply cabinet using a set of storage modules corresponding to the selected storage module configurations and a set of rack members corresponding to the rack arrangement. 

The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of weight sensors are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
Viewing the limitations as a combination, the claim simply determines a storage shelf configuration to fit a plurality of items, based on said items’ dimensions, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf et al (US 2017/0091704) in view of Lehmann et al (US 2013/0218799).



Regarding claim 1, the prior art discloses a computer implemented method of producing a supply cabinet system configured to dispense a plurality of items, the method being performed by a supply configurator executing on a server in electronic communication with a plurality of distributors of supply cabinet items, the method comprising: determining product dimension characteristics of the plurality of items wherein the product dimension characteristics include physical dimensions for a plurality of item types included within the plurality of items, for each item type of the plurality of item types (see at least paragraph [0062] “the number of layers on a pallet can be determined, for example, by identifying the quantity on the pallet and the number of cases per layer, then multiplying the number of layers by the case height, and adding the height of an empty pallet (e.g., pallet base). The distribution of the heights (and/or other dimensions, such as width and/or depth) of the pallets in S.sub.t, the set of pallets in the warehouse at time t, can be used for modeling rack opening sizes that a warehouse should have to appropriately meet the storage needs of customers using the warehouse at a given time. For a particular t, the height (and/or other dimensions) of each pallet can be determined and the distribution of pallet heights can be plotted in any of a variety of appropriate data structures”): determining a number of units of the item type capable of being contained within each of a plurality of dimensional variations of each of a plurality of storage module types (see at least paragraph [0064]); selecting one of a plurality of storage module configurations to contain a target number of the items of the item type wherein the selected storage module configuration corresponds to one of the plurality of dimensional variations of one of the plurality of storage module types (see at least paragraphs [0065-0067]):
determining a rack arrangement to hold the selected storage module configurations for the plurality of item types;
generating an electronic version of a supply cabinet configuration proposal wherein the rack arrangement and the selected storage module configurations form at least a part of the supply cabinet configuration proposal; 
and assembling, at the cabinet assembly facility, in accordance with the supply cabinet configuration, the supply cabinet system using a set of storage modules corresponding to the selected storage module configurations and a set of rack members corresponding to the rack arrangement (see at least paragraphs [0071-0073] “At the end of the data science analysis of inventories, a set C of pallets representing a “typical” inventory (on a per customer basis, on a warehouse basis) can be determined (212). For example, in instances where there is less than a threshold level of variation over time, the nominal distribution can be designated as set C. In instances where there is at least a threshold level of variation, an adjusted distribution to account for variability (e.g., see FIGS. 3-4) can be designated as set C*).
	Wolf et al does not appear to explicitly disclose the determining product dimension characteristics including:
electronically receiving, from one of the plurality of distributors, product utilization information indicative of typical usage of ones of the plurality of items:
developing, using the product utilization information, a list of part numbers corresponding to ones of the plurality of items;
searching though one or more electronic catalogs to determine, for each of the part numbers, whether a corresponding product item has been previously validated as being capable of being contained in at least one of the storage module configurations
determining, based upon the product utilization information, a target number of
the items of the item type by calculating a number of units of the item type used over a
time frame wherein the target number is based upon the number of units and one or more
of a safety stock margin and an anticipated restocking frequency
presenting the electronic version of the supply cabinet configuration proposal to a customer;
adjusting, by the customer, of at least one aspect of the supply cabinet configuration proposal and thereby creating a supply cabinet configuration:
creating an electronic representation of a product order including the supply cabinet configuration and specifying the plurality of items:
sending the electronic representation of the product order to a cabinet assembly facility;
wherein the supply cabinet system includes a control unit configured to utilize the electronic representation of the product order to provide instructions to assembly personnel to facilitate loading of the plurality of items into identified compartments of the storage modules. 
	However, Lehmann et al discloses a container selection system and method, further comprising determining product dimension characteristics including:
electronically receiving, from one of the plurality of distributors, product utilization information indicative of typical usage of ones of the plurality of items:
developing, using the product utilization information, a list of part numbers corresponding to ones of the plurality of items (see at least paragraph [0036] to Lehmann et al);
searching though one or more electronic catalogs to determine, for each of the part numbers, whether a corresponding product item has been previously validated as being capable of being contained in at least one of the storage module configurations (see at least paragraph [0037] to Lehman et al)
determining, based upon the product utilization information, a target number of
the items of the item type by calculating a number of units of the item type used over a
time frame wherein the target number is based upon the number of units and one or more
of a safety stock margin and an anticipated restocking frequency (see at least paragraph [0033] to Lehmann et al)
presenting the electronic version of the supply cabinet configuration proposal to a customer;
adjusting, by the customer, of at least one aspect of the supply cabinet configuration proposal and thereby creating a supply cabinet configuration (see at least paragraph [0041] to Lehmann et al):
creating an electronic representation of a product order including the supply cabinet configuration and specifying the plurality of items (see at least paragraph [0041] to Lehmann et al):
sending the electronic representation of the product order to a cabinet assembly facility;
wherein the supply cabinet system includes a control unit configured to utilize the electronic representation of the product order to provide instructions to assembly personnel to facilitate loading of the plurality of items into identified compartments of the storage modules (see at least paragraph [0022] to Lehmann et al).. 
The examiner submits that the use of the term “storage cabinet” is a design choice that does not further limit the scope of the claim and therefore the examiner submits that said language is broadly interpreted as a shelving system capable of storing items, for examination purposes, and is considered by the examiner to hold no patentable weight.The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method of the aforementioned applied prior art, in order to the system to generate storage recommendations based on product characteristic data, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	Regarding claim 3, the prior art discloses the method of claim 1, further including: determining, for one of the part numbers, that a product item corresponding to the one of the part numbers has not been previously validated as being capable of being contained in at least one of the storage module configurations; obtaining physical specifications for the one of the part numbers from database records associated with at least one of a distributor or a manufacturer of a product item corresponding to the one of the part numbers (see at least paragraph [0210] “At 1104, at least a portion of the racks can be positioned at particular locations in the storage facility based on temperature zones within the facility and inventory profiles identifying appropriate temperature zones for particular pallets, which can dictate the placement of particular racks for those pallets. For example, specific SKUs are stored at or below various threshold temperatures. In such situations, the distribution of heights of the pallets that must be stored in each temperature zone should be able to fit in the rack in sections of the warehouse maintained in compliance with each temperature zone”). Regarding claim 5, the prior art discloses the method of claim 1, wherein the number of the items of each one of the plurality of item types contained within corresponding ones of the plurality of storage module configurations is determined based at least in part upon the product utilization information (see at least paragraph [0055] “At 202, historical inventory data for the warehouse can be accessed. For example, the WMS 110 (and/or affiliated computer systems) can maintain a database of inventory for the warehouse that identifies the inventory of the warehouse at various times that are accessed. Rack design can be based, in large part, on the profile of customer inventory at a warehouse, such as the height distribution of customer inventory (e.g., height distribution of customer pallets). For example, over time, a customer will bring pallets to the warehouse for storage and retrieve them out of the warehouse at a later date for delivery to a different location, which can result in a set S.sub.t of pallets in a warehouse at any particular time t”). Regarding claim 6, the prior art discloses the method of claim 1 wherein the determining the number of units of the item type includes determining, for each item type of the plurality of item types, numbers of units of the item type capable of being contained within each of a plurality of dimensional variations of each of a plurality of storage module types for each of a plurality of item orientations (see at least paragraph [0062]). Regarding claim 7, the prior art discloses a supply cabinet system configured to dispense a plurality of items, the supply cabinet system comprising: a rack arrangement; a set of storage modules disposed within the rack arrangement wherein the set of storage modules correspond to a set of selected storage module configurations, each of the selected storage module configurations: being dimensioned to contain a number of units of an item type included among a plurality of item types, corresponding to one of a plurality of potential dimensional variations of one of a plurality of storage module types; wherein the set of selected storage module configurations are determined in accordance with a design parameter, the design parameter relating to one of space minimization, cost and a surface configuration of the supply cabinet system (see at least paragraphs [0095-0102] “the racks can be the bins 800, the size and quantity of rack openings for a storage facility (determined as described above) can be the items 802, and the optimal arrangement of rack openings in the racks in the warehouse can be the solution 804. For example, the pallet distribution determination (as described above with regard to step 120 in FIG. 1 and FIGS. 2-5) can be used to identify the size/height and quantity of rack openings that are needed to accommodate the storage profile for the facility and its customers/clients/inventory over time. Combinatorial optimization techniques can be used to determine which combinations of differently sized rack openings will provide the optimal arrangement within the racks at a storage facility”);
A control unit electronically coupled to compartments within the set of storage modules, wherein the rack arrangement is configured to hold the set of storage modules once the set of selected storage module configurations are determined (see at least paragraph [0023] to Lehmann et al).Regarding claim 8, the prior art discloses the supply cabinet system of claim 7 wherein different ones of the plurality of storage module types include different numbers of access doors (see at least Figure 18). *The examiners submits that the addition of doors to a storage unit is merely a design choice, that does not further narrow the scope of the claimed invention, and is found to be an obvious variant of the applied prior art, as such a modification could have been readily and easily implemented within the system as disclosed.Claim 9 contains recitations substantially similar to those addressed above and, therefore, is likewise rejected.
Regarding claim 10, the prior art discloses the supply cabinet system of claim 7 wherein the rack arrangement includes a first rack, a second rack and a third rack, the first rack being disposed within a first frame and the second rack and the third rack being disposed within a second frame (see at least paragraph [0109]) wherein the second rack and the third rack are of different sizes. The examiner submits that the use of the term “storage cabinet” is a design choice that does not further limit the scope of the claim and therefore the examiner submits that said language is broadly interpreted as a shelving system capable of storing items, for examination purposes, and is considered by the examiner to hold no patentable weight.Regarding claim 11, the prior art discloses the method of claim 9 wherein the rack arrangement includes a first rack, a second rack and a third rack, the first rack being disposed within a first frame and the second rack and the third rack being disposed within a second frame (see at least paragraph [0109]). Regarding claim 12, the prior art discloses the method of claim 9 further including receiving design criteria provided by a user, the method further including utilizing the design criteria in determining the rack arrangement (see at least paragraph [0207] and 208] “various criteria”). Regarding claim 13, the prior art discloses the method of claim 12 wherein the design criteria relates to a desired workspace area (see at least paragraph [0207] and 208] “various criteria”).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”